Citation Nr: 1631814	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had active service from March 2002 to August 2002 and from March 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In February 2013 and April 2013, the Board advised the Veteran that the VLJ who presided at his hearing had left the Board and allowed him the opportunity to have another hearing.  He did not respond to either letter, and the Board presumed that the Veteran did not want another hearing.  A review of the record shows that both the February 2013 and April 2013 letters were returned to the Board as undeliverable.  As discussed below, it appears that they were not sent to the correct address.  However, as the VLJ who took his testimony in June 2012 has returned to the Board in the interim and is adjudicating his appeal, the Board finds that no prejudice will result if the Veteran is not again offered another hearing.  

In May 2013, the appeal was remanded to the RO for further development, and it now returns to the Board for appellate review.  

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The appeal was remanded in May 2013 for further development of the claims by obtaining outstanding treatment notes and scheduling a VA examination.  While further delay is regrettable, the Board determines that the appeal must be remanded to allow for additional attempts to contact the Veteran and schedule a VA examination.  

In January 2013, the Veteran submitted two VA forms stating that his street address was in Ocala, Florida.  Subsequently, the Veteran was sent multiple documents by the Board and Appeals Management Center (AMC), each to one of multiple addresses in Citra, Florida, and each document was returned by the United States Postal Service (USPS).  VA correspondence to a prior known P.O. Box in Ocala, Florida was also returned.  A September 2013 VA examination notice was sent to an address in Citra, Florida and the Veteran did not attend.  The examination letter is not shown as returned by the USPS, but the Veteran's representative argues that the Veteran did not receive the notice, and given the above facts, the Board finds it likely that he did not.  

The record reflects that the street address in Ocala, Florida provided by the Veteran in January 2013 is the most recent address of record.  While it is three years later, and there is no certainty that the Veteran is still at that address, it is certain that neither a July 2013 AMC letter nor the September 2013 VA examination notice was sent to the most recent address of record.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO/AMC should contact the Veteran and obtain his most up-to-date address and contact information.  Thereafter the RO/AMC must ensure the Veteran's address and contact information is up-to-date in VA databases.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his right and left shoulder disabilities.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  In addition, relevant treatment records dating from July 2013 to the present from the Gainesville VA Medical Center should be obtained.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his left and right shoulder disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the left and right shoulders as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




